DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagi (US 2016/0344095).
Claim 1: Tagi discloses a radome subassembly for a radar sensor for motor vehicles (para 0110), the radar sensor including a radar-frequency printed circuit board (element 3, 4) having at least one antenna (element 2) and a radar-frequency printed circuit alongside the antenna (element 3, 4), the radome subassembly comprising: 
a radome configured to cover an antenna side of the radar-frequency printed circuit board (fig 1 element 1, para 0031)

at least one elastic plastic element by way of which the absorber is braced movably against the inner side of the radome (fig 1 element 7, para 0031)

Claim 2: Tagi discloses the absorber has projecting stops for abutment against the radar- frequency printed circuit board (fig 1 element 8, para 0031 abuts against the PCB by way of elements 7, 6a, 6b, 3);

Claim 3: Tagi discloses the absorber constitutes a cage open on one side, the open side facing away from the radome (fig 1 element 8, para 0031);

Claim 4: Tagi discloses the at least one elastic plastic element is disposed in an interstice between the radome and the absorber (fig 1 element 7, para 0031)

Claim 5: Tagi discloses the at least one elastic plastic element is at least one elastic support (fig 1 element 7, para 0031)

Claim 6: Tagi discloses the at least one elastic plastic element includes at least one spring (fig 1 element 7, para 0031)

Claim 7: Tagi discloses the at least one elastic plastic element includes at least one elastic cushion (fig 1 element 7, para 0031)

Claim 9: Tagi discloses the absorber has at least two pegs or at least two peg receptacles for interacting with corresponding countermembers of the radar- frequency printed circuit board to align the absorber in a direction parallel to the radar-frequency printed circuit board (fig 1 element 8, para 0031 abuts against the PCB by way of elements 7, 6a, 6b, 3);

Claim 10: Tagi discloses a radar sensor for motor vehicles, comprising:
a housing having a front-side housing opening (fig 1 elements 6a, 6b, 1)
a radar-frequency printed circuit board including at least one antenna and a radar-frequency circuit alongside the antenna (fig 1 elements 2, 3, 4); and
a radome subassembly disposed on the front-side housing opening of the housing (fig 1), the radome subassembly including:
a radome that covers the antenna side of the radar-frequency printed circuit board (fig 1 element 1);
an absorber for radar waves which is disposed over the radar-frequency circuit, the absorber being disposed in front of an inner side of the radome, the absorber leaving a region next to the absorber, above the at least one antenna, open for a main antenna lobe of the at least one antenna, the absorber being fastened on the radome (fig 1 element 8, para 0031 absorber configured to allow a main lobe of the antenna to pass through radome 1);, and


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagi (US 2016/0344095) as applied to claim 1 above, and further in view of Fujeida (US 2004/0036645)
Claim 8: Tagi does not specifically disclose the radome is made from plastic; the absorber is made from plastic; and a plastic material of the at least one elastic element has a dielectric constant that is between a dielectric constant of a plastic material of the absorber and a dielectric constant of a plastic material of the radome.
In a similar field of endeavor, Fujieda discloses a millimeter wave radar for automotive collision avoidance, comprising a radome (fig 4 element 2), an absorbing layer (fig 4 element 9), and an elastomeric conductive layer situated between the two (fig 4 element 10, para 0029 “rubber or resin”) wherein the radome is made from plastic; the absorber is made from plastic; and a plastic material of the at least one elastic element has a dielectric constant that is between a dielectric constant of a plastic material of the absorber and a dielectric constant of a plastic material of the radome (para 0025-0029).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Fujieda, in order to effectively reduce sidelobes due to multiple reflections of the transmitted signal against the radome (Fujieda para 0025).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648